Citation Nr: 1738081	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-31 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, in pertinent part, granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable disability rating.  The Veteran timely appealed the disability rating.

The Board notes that in his November 2013 VA Form 9, the Veteran requested a hearing before the Board.  However, in September 2014, the Veteran submitted a Statement in Support of Claim stating that, following an informal conference with a Decision Review Office (DRO), he preferred a medical examination to support his claim rather than a formal hearing.  In August 2015, the Veteran also submitted a statement requesting the Board make a decision without a hearing.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.703(e).  


FINDING OF FACT

Throughout the period on appeal the Veteran manifested no worse than Level I acuity in his right ear and Level II acuity in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Due Process

Neither the Veteran nor her representative has raised any issues with the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Applicable Law 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The Board does not find that staging the ratings is necessary or appropriate in this case.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss is rated under the criteria of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2016).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86.

III.	Analysis

The Veteran was service connected for bilateral hearing loss by way of a July 2012 rating decision, and the disability was assigned a noncompensable rating.  In September 2012, the Veteran submitted a VA Form 21-4138, Statement in Support Claim, requesting a de novo review of the disability which was interpreted as a Notice of Disagreement by VA.  

The Veteran was initially afforded a VA examination in conjunction with his claim in June 2012.  The June 2012 audiology hearing test report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
20
25
55
60
40
LEFT
15
30
55
60
40

Average pure tone threshold was 40 decibels in both the right and left ears.  Speech recognition was tested using the Maryland CNC word list, and the score was 100 percent discrimination in both the right and left ears.  The VA examiner noted that the test results were valid for rating purposes.  The examiner diagnosed the Veteran with sensorineural hearing loss in the frequency range of 500 to 4000 Hz in both ears.

Evaluating the test results for the right and left ears under Table VI, the findings translate to Level I hearing acuity in each ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 0 percent rating.

The Veteran was again evaluated in a VA audiological examination in September 2014.  The September 2014 audiology hearing test report revealed pure tone thresholds, in decibels, as follows:

HERTZ

1000
2000
3000
4000
AVERAGE
RIGHT
20
25
55
60
40
LEFT
10
35
55
55
39

Average pure tone threshold was 40 decibels in the right ear and 39 decibels in the left ear.  Speech recognition was tested using the Maryland CNC word list, and the score was 96 percent discrimination in the right ear and 84 percent discrimination in the left ear.  These results reflect a slight worsening from the June 2012 examination.  

Evaluating the test results for the right and left ears under Table VI, the findings translate to Level I hearing acuity in the right ear and a Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, DC 6100, this equates to a 0 percent rating.

The Veteran's post-service treatment records do not reflect ongoing treatment for hearing loss and there is no evidence that the Veteran uses assistive devices for hearing.  The Veteran has similarly not contended that he receives treatment for hearing loss or utilizes hearing aids.  The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated in the most recent VA audiological examination discussed above.

The Board acknowledges the Veteran's reports that he experiences hearing difficulties and understanding conversations when in noise and that his hearing loss was caused by an injury in service where his left ear drum was perforated.  Although the Board finds the Veteran's statements regarding his symptoms to be credible, and service records reflect treatment for the left ear injury, it finds that these factors do not provide sufficient evidence on which to award a higher rating for hearing loss.  Again, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, as explained above, the numeric designations do not correlate to a compensable rating.  As such, the preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.



____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


